Citation Nr: 1118487	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-29 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1992. He received the Bronze Star Medal with V device, among numerous other decorations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina. 

The issues certified to the Board in November 2010 include entitlement to a total disability rating due to individual unemployability (TDIU). However, in a November 2009 Board decision, in which the Board granted entitlement to a 70-percent disability rating for PTSD, the Board considered the issue of entitlement to a TDIU as "part and parcel" of the claim for increased rating. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). The Board noted that the Veteran retired at a "normal retirement age" due to other factors, that no worsening in symptoms had been found since retirement, and that his employment history was relatively stable until he retired. Based on these facts, the Board concluded that the record contained no probative evidence that the Veteran's PTSD prohibits him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. See 38 C.F.R. § 4.16 (2010). The November 2009 Board decision is a final decision. See 38 C.F.R. § 20.1100 (2010).

The issues of entitlement to service connection for a back disability, a bilateral knee disability, and hypertension have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran filed a claim for entitlement to service connection for sleep apnea in January 2009, at which time he asserted that sleep apnea was secondary to service-connected PTSD.

The Veteran's service medical records contain no mention of treatment for or reports of sleep apnea. Throughout service, the Veteran reported that he was not currently experiencing and did not have a history of sleep disturbances. The Veteran reported a history of sinusitis throughout service and was treated intermittently for respiratory infections with no lingering effects or sleep apnea noted. See 38 C.F.R. § 3.303.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. VA may grant service connection for disability caused by service-connected disability or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995). Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

Effective from October 10, 2006, 38 C.F.R. § 3.310 requires that service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability. 71 Fed. Reg. 52744- 47 (Sept. 7, 2006). Because the Veteran filed his claim in 2009, this version of the regulation applies. Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease. 38 C.F.R. § 3.310 (2010).

The Veteran indicated in an April 2007 lay statement that he was diagnosed with sleep apnea at a VA sleep clinic in 1999. Records associated with this treatment and diagnosis are not associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (stating that VA treatment records are in VA's constructive possession).

The Veteran submitted a September 2008 letter from his private physician, Dr. Hassan Jabbour, in which Dr. Jabbour stated that there is a connection between the Veteran's PTSD and sleep apnea. To support this opinion, the physician stated, "PTSD might not cause sleep apnea but might exacerbate the symptom, because there are more REM sleeps in PTSD and because the apnea episodes happen during the REM sleep due to decrease in the muscle tone in airway. We can argue that PTSD worsens the sleep apnea." Further medical development is required to establish a pre-aggravation baseline level of disability for comparison with the current level of disability. See Allen, 7 Vet. App. at 448; see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).

Additionally, a June 2009 VA compensation and pension examination report does not include an adequate rationale for a negative nexus opinion. The VA examiner stated that he reviewed the private physician's opinion, but that PTSD has not been identified as a cause of obstructive sleep apnea in peer-reviewed accepted medical literature. The VA examiner also stated that there was no documentation of sleep apnea in the Veteran's service medical records. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion is measured by factual accuracy, full articulation, and sound reasoning, not by the mere fact that the claims file was reviewed).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for PTSD and sleep apnea, including those who first diagnosed him with sleep apnea. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain relevant records from each health care provider the Veteran identifies. 

a. Advise the Veteran that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. Ensure that the records sought include any VA treatment for sleep apnea in 1999 and those records created or updated after September 2009.

2. Contact the Veteran's private physician at the following address:

Dr. Hassan Jabbour
8380 Six Forks Road, Suite 101
Raleigh, NC 27615

a. Ask him to clarify his September 2008 letter indicating that sleep apnea is related to PTSD. If requested or deemed necessary, send a copy of the claims folder to Dr. Jabbour for review. 

b. Specifically, ask Dr. Jabbour to opine (i) whether sleep apnea was aggravated by PTSD, (ii) what level of disability sleep apnea caused prior to aggravation by PTSD, (iii) to what extent this baseline level of disability was aggravated by PTSD, and (iv) whether he is able to provide outside medical literature to support his nexus opinion. 

c. Inform Dr. Jabbour that pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease. 38 C.F.R. § 3.310

d. Inform Dr. Jabbour to provide a complete rationale based on medical evidence for all conclusions stated; if Dr. Jabbour is unable to provide an opinion without resort to speculation, ask him to state so and provide a rationale based on medical evidence for this conclusion.

3. After waiting a reasonable period of time for the gathering and association of records, schedule the Veteran for a VA examination by a clinician with appropriate expertise in sleep disorders. The purpose of the examination is to determine whether the Veteran's current sleep apnea was caused by or has been aggravated by service-connected PTSD.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence of record. In particular, the Board calls the clinician's attention to (i) the Veteran's lay assertions that sleep apnea is secondary to service-connected PTSD; (ii) the opinions of the Veteran's private physician, Dr. Jabbour, indicating that sleep apnea may have been aggravated by service-connected PTSD; and (iii) a June 2009 VA compensation and pension examination report, in which the examiner provided a negative nexus opinion based on a lack of supporting research and the fact that sleep apnea was not documented in military service.

c. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

d. The clinician must state whether sleep apnea was caused or aggravated by service-connected PTSD. If the clinician determines that sleep apnea was aggravated by PTSD, the clinician must determine the baseline level of disability due to sleep apnea and to what degree of severity disability increased due to PTSD. 

The Board points the clinician's attention to 38 C.F.R. § 3.310, which provides that pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease. 

e. The clinician must identify and explain the medical bases of his or her opinions with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

4. Readjudicate the claim. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case and an appropriate period of time for response. 

5. Thereafter, subject to current appellate procedure, return the case to the Board for further consideration, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the Veteran are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO/AMC is neither optional nor discretionary. Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 












(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

